Pratt, J.
It is clear, from the following recent decisions, that this injunction ought not to be dissolved: Messerole v. Tynberg, 4 Abb. Pr. N. S., 410; Matsell v. Flanagan, 2 Id., 459; Newman v. Alvord, 49 Barb., 588.
The plaintiff adopted the words “ Grenade Syrup,” many months before defendants claim to have used them. It is undisputed that he has spent a large amount of money in establishing a business in selling the article known by that name.
The plaintiff has acquired by such adoption, a property in the use of those words as applied to a syrup he has made and introduced into the market.
The defendant can have no possible motive in using these words except to avail himself of the reputation the plaintiff’s article has gained under this name.
The fact that defendant uses other words in connection with the words “Grenade Syrup” does not give him the right to use the words “ Grenade Syrup” (Newman v. Alvord, 49 Barb., 588).
The name used by defendant is well calculated to deceive the public, and I cannot perceive of what value they can be to the defendant for any other purpose.
Motion to dissolve injunction denied, with ten dollars costs.

 This case was afterward tried upon the merits, at the September special term, before Mr. Justice Gilbebt, and the complaint was dismissed.